DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of Group I (claims 1-15) drawn to method of treating dry eye comprising applying one or more distinct compositions to a surface that corresponds to a cornea of an eye, including generating and propelling a mist of a first composition, wherein after reaching the surface, forms a first film layer that corresponds to a lipid layer of an artificial tear film in the reply filed on 1/12/2021 is acknowledged.
The restriction requirement is therefore made FINAL.
Claims 16-30 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-15 are included in the prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the phrase “95%-100% oils” which is unclear because examiner is unable to determine if the % amount is w/w, w/v, or v/v. In the interest of compact prosecution, examiner interprets the phrase “95%-100% oils” as % volume since volume is discussed in the specification in paragraphs [00003; 00006; 00185].
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Echols et al. (US 20040142038 A1) hereinafter Echols in view of Kleyne (US 20120130322 A1).
	Regarding claims 1, 8, 11, 13, Echols is drawn to an artificial tear film over the surface of an eye having a first layer in direct contact with the ocular surface, an aqueous layer over the first layer, and a layer of a phospholipid over the aqueous layer. The first layer has polyvinyl alcohol, polyvinyl acetate, and polyvinyl pyrrolidone. The artificial tear film is effective in significantly prolonging the tear break up time in patients with dry eye syndrome (abstract and claims 1-21).

 	Echols discloses the composition for ophthalmic use provides an artificial tear film over the surface of an eye, producing a first layer in direct contact with the ocular surface, an aqueous layer over the first layer, and a layer of a simple phospholipid over the aqueous layer. The first layer simulates the mucin layer and is produced by the polymers (polyvinyl acetate, polyvinyl alcohol, and polyvinyl pyrrolidone). The second aqueous layer is produced by the water in the artificial tear formulation and the water in the phospholipid formulation, for example, Amisol® Clear. The lipid layer is simulated by the phospholipid in the formulation [0030].
 	Echols does not explicitly disclose generating a mist.
 	However, Kleyne is drawn to a method for moisturizing the eye in which an amount of aqueous fluid is administered to the eye in an amount below that which causes flooding of the eye and removal of the normal tear film from the surface of the eye. The fluid, when administered, rehydrates the already present tear film rather than replacing the tear film. A kit for moisturizing the eye 
 	Kleyne discloses the fluid may be most preferably delivered as a fine mist. It has been discovered that aqueous fluids in the form of a fine mist are extremely well suited for rehydrating the aqueous portion of the tear film, without rinsing away the tear film [0016].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Echols, to include a mist, as previously disclosed by Kleyne, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Echols and Kleyne are in the field of alleviating dry eyes, and Kleyne discloses it has been discovered that aqueous fluids in the form of a fine mist are extremely well suited for rehydrating the aqueous portion of the tear film, without rinsing away the tear film [0016], thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
 	Regarding claims 2-3, Kleyne discloses the method includes obtaining an applicator that can controllably deliver an aqueous fluid to the surface of the eye in a quantity the quantity of fluid that is administered to the eye surface is preferably, between 0.5 and 6 microliters (overlaps with the a range of 0.01-20 microliters; and 0.01-10 microliters) [0015].
 	Regarding claim 4, Kleyne discloses the method includes obtaining an applicator that can controllably deliver an aqueous fluid to the surface of the eye in a quantity the quantity of fluid that is administered to the eye surface is preferably, between 0.5 and 6 microliters [0015], to a surface of about 2 cm2 [0017]. It would have been obvious to one of ordinary skill in the art to select a quantity of fluid in the surface of about 2 cm2 on the 
 	Regarding claim 5, Kleyne discloses the method includes obtaining an applicator that can controllably deliver an aqueous fluid to the surface of the eye in a quantity the quantity of fluid that is administered to the eye surface is preferably, between 0.5 and 6 microliters (overlaps with the range of 0.01-2 microliters) [0015].
 	Regarding claim 6, Echols discloses the artificial tear composition that avoids increased viscosity which interferes with the lubricating role of the aqueous tears [0025], and discloses phospholipid such as lecithin [0027].
	Regarding claim 7, Echols discloses the artificial tear composition that avoids increased viscosity which interferes with the lubricating role of the aqueous tears [0025], and discloses phospholipid such as lecithin [0027]. The lipid layer is simulated by the phospholipid in the formulation (lipid layer is not water-soluble) [0030].
	Regarding claim 9, Echols discloses the lipid layer is simulated by the phospholipid in the formulation (a lipid layer would possess a refractive index that would correspond to a refractive index of the lipid layer of natural tear than an aqueous layer of the natural tear) [0030].


 	Regarding claim 12, Kleyne discloses the method includes obtaining an applicator that can controllably deliver an aqueous fluid to the surface of the eye in a quantity the quantity of fluid that is administered to the eye surface (controlling the dispense to correspond to a preset ratio) [0015].
 	Regarding claim 14, Kleyne discloses a method for moisturizing the eye that includes obtaining an applicator (single device) that can controllably deliver an aqueous fluid to the surface of the eye [0015].
  	Regarding claim 15, Echols discloses the presence of phospholipid [0018].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-64 and 67-71 of co-pending parent application 16/464,631.

Instant claim 1 is drawn to a method of treating dry eye, comprising: applying one or more distinct compositions to a surface that corresponds to a cornea of an eye, including: generating and propelling a respective mist of a first composition of the one or more compositions toward the surface that corresponds to the cornea of the eye, wherein the first composition consists one or more non-aqueous substances, wherein 
While the claims are drawn to methods of treating dry eye comprising applying compositions to a cornea of an eye, the instant claims differ from the claims of the ‘631 application because instant claim 1 does not require sequentially applying second and third compositions that form lipid layer and mucin layer of a tear film. Additionally, instant claim 1 requires generating a mist that is not required in claim 61 of the ‘631 application.
However, instant claim 13 which depends from claim 11 which depends from claim 1, taken together, disclose a method of treating dry eye comprising steps of applying, in series, a first, second, and third composition to the cornea of the eye to form lipid, mucin, and aqueous layers of the artificial tear film. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the method for treating dry eye that comprises sequential steps of applying a first, second, and third composition that correspond with lipid, mucin, and aqueous layer of the artificial tear film because the instant claims render obvious claims of the ‘631 application.
	This is a nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615